931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tina Ruth JOHNSON, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS, Shirley Burton, Warden, Edward W.Murray, Director, Clarence L. Jackson, Jr., LouWhite, David Olson, John Haugh,Defendants-Appellees.
No. 91-6755.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-91-5-A-R)
Tina Ruth Johnson, appellant pro se.
E.D.Va.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Tina Ruth Johnson appeals from the district court's order dismissing her complaint (without prejudice) for failing to comply with an earlier order that she particularize her complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we dismiss on the reasoning of the district court.  Johnson v. Department of Corrections, CA-91-5-A-R (E.D.Va. Oct. 15 and Nov. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.